Citation Nr: 1223356	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  06-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of dental trauma for treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from September 1974 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that inter alia, essentially reopened the Veteran's previously denied claim of service connection for residuals of dental trauma for treatment purposes and denied this claim on the merits.

In January 2010 and September 2011, the Board remanded this claim for further development.  The Board is satisfied that the directives in these remands have been accomplished.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for residuals of dental trauma for treatment purposes is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.






FINDINGS OF FACT

1.  In a final March 1996 rating decision, the RO found that the Veteran's claim for service connection for dental disability was not well-grounded and denied the Veteran's claim.

2.  The evidence received since the March 1996 rating decision is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that found that the Veteran's claim for service connection for dental disability was not well-grounded is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of dental trauma for treatment purposes.   38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

Pursuant to the Board's September 2011 remand, that same month, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for residuals of dental trauma for treatment purposes.  This letter set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen his claim for service connection for residuals of dental trauma for treatment purposes.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated.

The September 2011 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the September 2011 letter, and opportunity for the Veteran to respond, the April 2012 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the Board also notes that neither the Veteran nor his representative have raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2011).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and private treatment records.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.

The Board notes that the Veteran has contended that an episode of in-service dental trauma occurred during his first period of service in 1975 or 1976 and that the RO failed to obtain service treatment records (STRs) from his first period of active service.  Accordingly, in January 2010, the Board remanded the case, in part, for the RO to obtain the Veteran's complete service treatment records (STRs).  In June 2010, VA made a formal finding of unavailability of the Veteran's STRs.  However, a review of the claims file shows that complete STRs from 1974 to 1994 are of record and include dental treatment records dated from November 1974 through September 1994.  The Board also remanded the claim for the RO to obtain private treatment records from Dr. P.F.  In a February 2010 letter, the RO provided the Veteran with an authorization to obtain these records.  However, the Veteran failed to respond to the RO's request.

Finally, the Board notes that the Veteran and his representative have requested that he be afforded a VA examination in support of his claim.  However, the Board notes that the duty to assist by affording the Veteran a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  Evidentiary development in this matter is complete to the extent possible and the Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Analysis

The Veteran and his representative have asserted their belief that the Veteran is entitled to service connection for residuals of dental trauma for treatment purposes.  In July 2004, the Veteran sought to reopen his previously denied claim.

A claim for service connection is also considered a claim for VA outpatient dental treatment-especially when, as here, the Veteran expressly has clarified that this is the sole reason and basis for his claim.  See Mays v. Brown, 5  Vet. App. 302, 306 (1993).

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150 , Diagnostic Code 9913; 17.161(a) (2011).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).  The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) (2011).
A March 1996 rating decision denied entitlement to service connection for a dental disability by determining that the claim was not well-grounded as the evidence failed to show trauma to the Veteran's teeth.  The Veteran was notified of the unfavorable decision in the same month but did not submit a Notice of Disagreement or otherwise indicate disagreement within one year.  As such, the March 1996 rating decision is final.  38 U.S.C.A. § 7105(c).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.
The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's March 1996 denial of service connection for a dental disability.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
The evidence of record at the time of the March 1996 rating decision included the Veteran's STRs and dental records which evidence dental treatment but do not show trauma to the teeth.  The record also included the reports of January 1996 VA examinations that are not relevant to this claim.

The pertinent evidence that has been received since the RO's March 1996 rating decision includes private dental records; VA treatment records, including dental treatment records; and statements from the Veteran and his representative in support of his claim.

The private and VA dental records are "new" in the sense that they were not previously before agency decision makers.  However, none of this evidence is "material" for purposes of reopening the claim for service connection for residuals of dental trauma for treatment purposes as the evidence fails to show that the Veteran has loss of teeth due to trauma or disease or shows that any currently diagnosed dental disability is a result of an incident in service.  Moreover, the Veteran has not presented, identified, or alluded to the existence of, any such evidence or opinion.

Statements from the Veteran and his representative in support of his claim include a May 2005 notice of disagreement (NOD), January 2006 substantive appeal (on VA Form 9), and a June 2012 written brief presentation.

In his May 2005 NOD, the Veteran alleged that in 1975, while stationed in Scholdfield Barracks, Hawaii, with the 25th Infantry Division, it was determined he needed a dental bridge.  He said the bridge was put in sometime between 1975 and 1976 in Hawaii, and that some of his teeth were filed down in order to place (fit) the permanent bridge.  He contended that due to the bridge, all of his bottom teeth have been reduced in size, leaving nerves exposed causing pain, discomfort, and difficulty in biting and eating.

In his January 2006 substantive appeal, the Veteran said that treatment during service in 1975-76 while stationed at Scholdfield Barracks, Hawaii, was for dental trauma, and that he was only requesting service connection for the consequent residuals for treatment purposes.  In this regard, the Board notes that the Veteran has received dental treatment as reflected in VA dental treatment records dated from August 2005 to April 2008.

However, in the June 2012 written brief presentation, the Veteran's representative reasserted his contention that during the placement of a permanent dental bridge during service, a nerve was left exposed which causes pain, discomfort, and other difficulties while eating.  He also seemed to allege that the Veteran now has a neurological dental disorder.

While these statements and contentions, that the Veteran is entitled to service connection for residuals of dental trauma for treatment purposes due to the fitting of a bridge that caused trauma, are "new" in the sense that they were not previously before agency decision makers, they are not deemed to be evidence, material or otherwise, and do not raise a reasonable possibility of substantiating this claim.  Essentially, they are the Veteran's arguments as to why service connection should be established.  

The Board notes that the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and are within the realm of his personal knowledge, but the Veteran and his representative are not competent to present evidence that would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran and his representative have asserted their belief that the Veteran's current dental disability is related to his service.  However, where, as here, the claim turns on a medical determination, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Likewise, the fact that they may have more recently argued a new theory of entitlement to service connection, to wit, incurrence of a neurological disorder caused by placement of a dental bridge, cannot serve as the requisite new and material evidence to reopen the claim because once again, they are not competent to offer such an opinion into evidence.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the March 1996 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim, inasmuch as this evidence does not related any current dental disability to the Veteran's service or show trauma to the teeth, which was the basis for the prior denial.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection residuals of dental trauma for treatment purposes has not been received.  As such, the requirements for reopening the claim are not met, and the prior denial of the claim for service connection for residuals of dental trauma for treatment purposes remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen the claim for service connection for residuals of dental trauma for treatment purposes; the appeal is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


